In a proceeding pursuant to Family Court Act article 8 to obtain an order of protection, Rudolfo Antonio appeals from an order of disposition of the Family Court, Queens County (Hepner, J.), dated June 8, 1995, which, after a fact-finding hearing, inter alia, directed him not to "assault, menace, harass, recklessly endanger or engage in disorderly conduct toward Petitioner”.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We find no basis to disturb the Family Court’s findings that the appellant committed acts which constituted a family offense under Family Court Act article 8. The question of whether the appellant committed the acts alleged in the petition was a disputed factual issue for the court to resolve and the determination of the Family Court, as the trier of fact regarding credibility of witnesses, is entitled to great weight. The record supports the court’s determination that the appellant committed the acts alleged in the petition, as amended (see, e.g., Matter of Cutrone v Cutrone, 225 AD2d 767; see also, Matter of Greenberg v Greenberg, 226 AD2d 463; see generally, People v Todaro, 26 NY2d 325; Dioguardi v City of New Rochelle, 179 AD2d 798; People v Early, 85 AD2d 752). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.